Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: touch sensing unit in claim 1; control unit in claim 10. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0119518) in view of Newman et al. (Newman) (US 2011/0043325).
Regarding claim 1, Park discloses a rear view camera (FIG. 9, camera 14) for a vehicle (FIG. 10, vehicle), comprising:
a camera configured to photograph a rear region behind a vehicle ([0004], rearview camera 14);
a protective cover (FIG. 7, the rectangular portion enclosing the electronics of the camera 14 and which connects to the controller substrate 16) configured to surround at least a portion of the camera (see FIG. 7);
an outer cover (FIGs. 4-9, case 100) that is coupled to the protective cover (see FIGs. 4-9) and provided to be exposed to the outside of the vehicle (FIG. 10, the case 100 is attached to the outside of the vehicle), the outer cover including a through-hole through which the camera is configured to photograph the rear region behind the vehicle ([0043], the camera lens is exposed through a hole in case 100 for imaging the rear of the vehicle); and
a touch sensing unit configured to generate an electrical signal in response to detecting a touch by a user ([0044], a button press is detected),
wherein a trunk of the vehicle is opened in response to the electrical signal generated by the touch sensing unit ([0014], the trunk open switch sends electrical signals).
Park is silent about a touch sensing unit configured to generate an electrical signal in response to detecting a touch on the outer cover by a user who possesses a smart key of the vehicle.
Newman from the same or similar field of endeavor discloses a touch sensing unit configured to generate an electrical signal in response to detecting a touch on the outer cover by a user who possesses a smart key of the vehicle ([0006], [0037], [0065], a touch of a touch sensor (18, 24, 32) is detected and a signal is sent for opening a trunk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Newman into the teachings of Park for allowing ease of access to a trunk thereby eliminating the need for a user to press a button for opening a trunk.
Regarding claim 10, Park discloses a method of controlling a rear view camera for a vehicle, the method comprising:
the outer cover including a through-hole through which a camera is configured to photograph a rear region behind the vehicle ([0043], the camera lens is exposed through a hole in case 100 for imaging the rear of the vehicle); and
opening a trunk of the vehicle ([0014], the trunk open switch sends electrical signals),
wherein the outer cover (FIGs. 4-9, case 100) is coupled to a protective cover configured to surround at least a portion of the camera (FIG. 7, the rectangular portion enclosing the electronics of the camera 14 and which connects to the controller substrate 16) configured to photograph the rear region behind the vehicle ([0043], the camera lens is exposed through a hole in case 100 for imaging the rear of the vehicle).
Park is silent about transmitting, by a smart key possessed by a user who approaches a vehicle, an approach signal to a control unit provided inside the vehicle; receiving, by the control unit, the approach signal; detecting a user’s touch on an outer cover that is provided to be exposed to the outside of the vehicle, in response to the detecting of the user’s touch, generating, by a printed circuit board, an electrical signal under control of the control unit; and opening a trunk of the vehicle in response to the electrical signal.
Newman from the same or similar field of endeavor discloses transmitting, by a smart key possessed by a user who approaches a vehicle, an approach signal to a control unit provided inside the vehicle ([0056], [0058], an approach of a user carrying an authorized key is detected); receiving, by the control unit, the approach signal ([0056], [0058], an approach signal is transmitted and received); detecting a user’s touch on an outer cover that is provided to be exposed to the outside of the vehicle ([0006], [0037], [0065], a touch of a touch sensor (18, 24, 32) is detected and a signal is sent for opening a trunk), in response to the detecting of the user’s touch, generating, by a printed circuit board (66), an electrical signal under control of the control unit; and opening a trunk of the vehicle in response to the electrical signal ([0006], [0037], [0065], a touch of a touch sensor (18, 24, 32) is detected and a signal is sent for opening a trunk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Newman into the teachings of Park for allowing ease of access to a trunk thereby eliminating the need for a user to press a button for opening a trunk.



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0119518) in view of Newman et al. (Newman) (US 2011/0043325), and further in view of Morgan (US Pat. No. 10,398,204).
Regarding claim 7, Park in view of Newman discloses the rear view camera of claim 1 (see claim 1 above).
Park in view of Newman is silent about wherein an optical pattern is formed on a surface of the outer cover using a laser etching process.
Morgan from the same or similar field of endeavor discloses wherein an optical pattern is formed on a surface of the outer cover using a laser etching process (col. 9, lns. 49-56, a protective cover of a camera is engraved via laser etching).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Morgan into the teachings of Park in view of Newman for increasing the protection of the camera device (see Morgan, col. 1, lns. 34-37).
Allowable Subject Matter
Claims 2-6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488